DETAILED ACTION
1.	This communication is in response to the Amendments filed on 1/13/2022. Claims 1-16 are pending and have been examined. 
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Reasons for Allowance
3.	Claims 1-16 are allowable. The following is the examiner’s statement of reason for allowance:
The closest prior art of record cited are: Kennewick, et al. (US 20160148610; Title: System and method of providing intent predictions for an utterance prior to a system detection of an end of the utterance) and Erell, et al. (US 20050273337; Title: Apparatus and method for synthesized audible response to an utterance in speaker-independent voice recognition). Rationale for previous rejections under 35 USC 103 can be found in the first Office actions.
In particular, first, for display function, KENNEWICK teaches: [0014] “FIGS. 3A-3C illustrate screenshots of a user interface depicting features related to continuous intent predictions” and ERELL teaches: [0027] “Display .. providing a visual indication of a recognized vocal command.” Both references therefore teach ready mechanisms to display any information at any time desired such as while receiving further utterances or while processing received voice.
Secondly, for updating user’s intent prediction based on further portions of utterances, KENNEWICK teaches: [0010] “Upon deciding that one or more of the predicted intents correspond to an intent of the user in speaking the utterance, a response for presentation to the user may be generated” and [0005] “new predictions and/or updates to prior predictions with regard to the utterance (e.g., prediction of what the user intends to say, prediction of what may be performed as additional portions of the utterance are received.” 
Thirdly, for the timing of any system component function, KENNEWICK teaches: Fig. 2, which shows input, output and other processing functions that can be performed sequentially or concurrently per system design choice, and [Abstract] “Prior to a detection of an end of the natural language utterance, a first intent may be predicted based on the one or more words of the first portion and the context information ..” which reads on concurrent operations of voice input and speech processing.
Therefore, the above cited references clearly teach the underlying principles of the present invention. However, none of the above mentioned references either alone or in combination thereof teaches or makes obvious the particular limitations (in particular, the system processing and timing details) stated in the amended claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/FENG-TZER TZENG/		1/18/2022Primary Examiner, Art Unit 2659